DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 12 of U.S. Patent No. 8,777,898. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  With regard to claim 21, claim 1 of the patent discloses a device comprising a handle body having a proximal end and a distal end (claim 1, lines 42-44), the handle body configured to releasably couple to a shaft (claim 1, lines 51-52), an actuator coupled to the handle body (claim 1, line 45), a handle control member coupled to the actuator, wherein the actuator is configured to move relative to the handle body to move the handle control member relative to the handle body (claim 1, lines 46-48), and wherein a distal end of the handle control member includes an attachment member for releasably coupling the distal end of the handle control member to a proximal end of a shaft control member (claim 1, lines 59-61).  Regarding claim 34, claim 12 of the patent discloses a device comprising a handle body having a proximal end and a distal end configured to releasably couple to a shaft (claim 12, lines 38-40), and a handle control member configured to move relative to the handle body in order to articulate a portion of the shaft when the shaft is releasably coupled to the handle body (claim 12, lines 43-45), wherein a distal end of the handle control member includes an attachment member for releaseably coupling the distal end of the handle control member to a proximal end of a shaft control member within the shaft (claim 12, lines 47-48).  The difference between the application claims and the patent claims lies in the fact that the patent claims include more features and are therefore more specific.  It has been held that the generic claims are anticipated by the specific claims.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.  The dependent claims are similarly anticipated by the patent claims.
Claims 21, 24, 34, 38, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. 9,757,537. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  With regard to claim 21, claim 1 of the patent discloses a device comprising a handle body having a proximal end and a distal end (claim 1, lines 58-62), the handle body configured to releasably couple to a shaft (claim 1, lines 65-66), an actuator coupled to the handle body (claim 1, line 62-63), a handle control member coupled to the actuator(claim 1, lines 62-63), wherein the actuator is configured to move relative to the handle body to move the handle control member relative to the handle body (claim 1, lines 5-7), and wherein a distal end of the handle control member includes an attachment member for releasably coupling the distal end of the handle control In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.  The dependent claims are similarly anticipated by the patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the retaining member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  “A retaining member” is introduced in claim 25.  However, claim 26 depends from claim 24, and therefore lacks antecedent basis.  For the purposes of this examination only, it is assumed that claim 26 depends from claim 25.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 27-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al (US 2009/0171147).
Regarding claim 21, Lee discloses a device comprising a handle body 12 having a proximal end (fig. 3: end connected to shaft 14) and a distal end (fig. 3: end toward user), the handle body configured to releasably couple to a shaft 14 (page 5, para. 0070), an actuator 22 coupled to the handle body (page 6, para. 0069; fig. 2), and a handle control member (page 5, para. 0069: linkage mechanism) coupled to the actuator, wherein the actuator is configured to move relative to the handle body to move the handle control members relative to the body (fig. 3), and wherein a distal end of the handle control member includes an attachment member 260 for releasably coupling the distal end of the handle control member to a proximal end of a shaft control member 40  within the shaft (page 7, para. 0080; figs. 4, 6).
Regarding claim 22, Lee discloses that the handle control member includes a coil (spring 292 is part of the linkages that form the handle control member: fig. 6).
Regarding claim 23, Lee discloses that the actuator is a lever (fig. 3).
Regarding claim 24, Lee discloses that the attachment member 260 comprises a cavity (fig. 7).
Regarding claim 27, Lee discloses the shaft 14, wherein the attachment member 260 is a first attachment member, wherein the shaft control member includes a second attachment member 40 at a proximal end of the shaft control member (fig. 4).
Regarding claim 28, Lee discloses that the first attachment member 260 includes a cavity that receives the protrusion 42 on the second attachment member 40 (fig. 8).
Regarding claim 29, Lee discloses that the cavity is configured to be coupled to the protrusion via a clip 84 configured to selectively engage the protrusion (fig. 7; page 6, para. 0073).
Regarding claim 30, Lee discloses a lock (cinch ring 200) positioned at the distal end of the handle body, wherein the lock is moveable relative to the handle body, and wherein the lock is configured to secure the shaft to the handle body (page 6, para. 0073; fig. 3).
Regarding claim 31, Lee discloses that the distal end of the handle control member (linkage) is proximal of the distal end of the handle body (fig. 4: handle body extends to element 202, linkage distal end is proximal of that).
Regarding claim 32, Lee discloses a second handle control member 24 including a second attachment member 34 for releasably coupling to a proximal end of a second shaft control member 212 (page 6, para. 0079; fig. 4).
Regarding claim 33, Lee discoes that the first and second attachment members have different shapes to accommodate differently shaped shaft control members (fig. 4).

Regarding claim 34, Lee discloses a device comprising a handle body 12 having a proximal end (fig. 3: end connected to shaft 14) and a distal end (fig. 3: end toward user), the handle body configured to releasably couple to a shaft 14 (page 5, para. 0070), and a handle control member (page 5, para. 0069: linkage mechanism) configured to move relative to the handle body to articulate a portion of the shaft (fig. 3; page 5, para. 0083: “when the lever 22 is squeezed the jaws 44, 46 of the end effector 16 close on needle 45”), wherein a distal end of the handle control member includes an attachment member 260 for releasably coupling the distal end of the handle control member to a proximal end of a shaft control member 40  within the shaft (page 7, para. 0080; figs. 4, 6).
Regarding claim 35, Lee discloses the shaft 14, wherein the attachment member 260 is a first attachment member, wherein the shaft control member includes a second attachment member 40 at a proximal end of the shaft control member (fig. 4).
Regarding claim 36, Lee discloses that the first attachment member 260 includes a cavity that receives the protrusion 42 on the second attachment member 40 (fig. 8).
Regarding claim 37, Lee discloses that the cavity is configured to be coupled to the protrusion via a clip 84 configured to selectively engage the protrusion (fig. 7; page 6, para. 0073).

Regarding claim 38, Lee discloses a device comprising a handle body 12 having a proximal end (fig. 3: end connected to shaft 14) and a distal end (fig. 3: end toward user), the handle body configured to releasably couple to a shaft 14 (page 5, para. 0070), and a handle control member (page 5, para. 0069: linkage mechanism) configured to move relative to the handle body (fig. 3), wherein a distal end of the handle control member includes an attachment member 260 for releasably coupling the distal end of the handle control member to a proximal end of a shaft control member 40  within the shaft (page 7, para. 0080; figs. 4, 6), and wherein the attachment member includes a cavity (fig. 8).
Regarding claim 39, Lee discloses that the a handle control member (page 5, para. 0069: linkage mechanism) is coupled to an actuator (lever 22), and wherein movement of the handle control member is configured to articulate a portion of the shaft (fig. 3; page 5, para. 0083: “when the lever 22 is squeezed the jaws 44, 46 of the end effector 16 close on needle 45”) when the shaft is coupled to the handle.
Regarding claim 40, Lee discloses a second handle control member 24 including a second attachment member 34 for releasably coupling to a proximal end of a second shaft control member 212 (page 6, para. 0079; fig. 4), and that the first and second attachment members have different shapes to accommodate differently shaped shaft control members (fig. 4).
Allowable Subject Matter
Claims 25, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 25, the prior art fails to teach or fairly suggest the retaining member configured to transition between a first configuration, in which the handle control member has a first length, and a second configuration, in which the handle control member has a second length shorter than the first length, and wherein the retaining member is biased to the first configuration, in combination with the features of the invention, substantially as claimed.
With regard to claim 26, it is noted that claim 26 depends from claim 24, rather than claim 25, however, for the purposes of this examination it is being treated as though it depends from claim 26 as noted above under 112(b).  Should the antecedent basis issue be otherwise remedied, the claim may by rejected over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783